Citation Nr: 0425970	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied service connection for a chronic nervous 
condition; and from a July 1998 RO decision that denied 
service connection for MS.  In July 1999, the Board remanded 
the psychiatric disorder claim.

The RO also denied service connection for post-traumatic 
stress disorder (PTSD) and for left and right foot fractures 
in August 1997.  The veteran filed a notice of disagreement, 
and the RO issued a statement of the case on these issues.  
However, in his August 1998 substantive appeal, the veteran 
appealed only the "nervous condition (depression and 
anxiety)," not the PTSD or the left and right foot claims.


FINDINGS OF FACT

1.  All requisite assistance and notices owed have been 
provided, and all the evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  A psychiatric disorder began in service.

3.  MS was first diagnosed in 1997, and it did not have its 
onset in service or within seven years of service.  


CONCLUSIONS OF LAW

1.  Generalized anxiety disorder with history of 
schizophrenia was incurred in the veteran's active service.  
38 U.S.C.A. §§ 1101(3), 1110, 1111, 1112(a)-(b), 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(a) (2003).
2.  Multiple sclerosis was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1101(3), 1110, 
1111, 1112(a)-(b), 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307(a), 3.309(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the U.S. Army from June 
1969 to July 1970.

His service medical records have been obtained.  Enlistment 
records show no pertinent complaints, symptoms, or diagnoses.  
In April 1970, he suffered a "nervous breakdown."  He was 
hospitalized in May 1970 with a diagnosis of emotionally 
unstable personality.  On initial examination, the initial 
impression also included schizoid and paranoid traits and the 
need to rule out sociopathic behavior.  It was noted that the 
present difficulty had first manifested several weeks earlier 
in conversations with a military psychiatrist; he was 
"becoming wrought up and afraid of losing control of 
aggressive urges."  He recounted several family traumas, 
including the death of a brother.  It was noted that there 
was no psychosis or neurosis and that the unstable, 
unpredictable explosive personality "resulted from his 
particular cultural environment,"  During hospitalization, 
he seemed to show no signs or symptoms of an emotional 
illness beyond his personality deficits.  After several days 
of observation, no significant psychopathology seemed 
forthcoming, and administrative separation was recommended 
due to "immature personality."  The final diagnosis was 
personality, passive-aggressive, chronic, severe, manifested 
by poor impulse control, uncontrollable rage reactions to 
minimal stress, immature and impulsive traits, utilization of 
purely physical force to deal with most irritation, and quite 
low frustration tolerance.  The examiner stated that the 
condition was not in the line of duty.  On a May 1970 
separation examination and medical history report, performed 
by R.M. Rosenberger, M.D., it was noted that the veteran had 
a history of a head injury (a mule kick in the head without 
sequelae), a recent mental evaluation, arthritis and 
rheumatism, occasional joint pain after exercise, occasional 
pain in the fingers, bilateral knee injuries in an accident, 
and moderate headaches since jump school.  In June 1970, just 
prior to separation, he was seen for headaches and profound 
emotional anxiety.

From February to April 1971, seven months after separation 
from service, the veteran was hospitalized at a private 
hospital (Central State Hospital) for chronic 
undifferentiated type schizophrenia; presenting symptoms 
included anger and violence against himself and others.  It 
was noted that his behavior had appeared gradually.  Hospital 
records noted that he did not present gross evidence of 
psychosis but that he had been hospitalized in service due to 
"bad nerves."  Initial treatment records also included the 
veteran's statement that he had been trying to be released 
from active service on medical grounds but that he did not 
have any nervous problem.  A March 1971 electroencephalograph 
was normal, without any outstanding features or focal or 
paroxysmal activity.    

The RO denied service connection for a nervous condition in 
July 1971.  The veteran did not appeal this decision.  See 
38 U.S.C.A. § 7105 (West 2002).

Records from a private medical provider in Kennesaw, Georgia, 
from 1980 to 1987, describe various complaints, including a 
long history of migraine headaches and several injuries (a 
puncture wound, a fall from a truck).  He cut his finger on a 
knife in November 1980.  In September 1981, a very tiny piece 
of metal apparently became imbedded in his right eye.  He 
injured his hand while cleaning an engine gasket in August 
1982.  Later that month, he developed acute-onset of left-
sided chest pain with radiation to the left scapula; he 
reported having lifted heavy objects, and the diagnosis was 
muscle strain.  In December 1983, he stepped on a nail.  In 
January 1984, he fell through the roof of a neighbor's house 
and was punctured by a staple.  In April 1984, headaches and 
congestion were attributed to probable sinusitis.  In August 
1984, he stepped wrong on his left leg; the diagnosis was 
Achilles tendonitis.  On treatment for headaches in September 
1985, he was neurologically intact; several days later, he 
was diagnosed with sinusitis.  

The veteran fell at work in January 1987, and he sought 
treatment in March 1987 for a resulting back injury with 
intermittent weakness and pain in the right hip and leg.  The 
impressions were degenerative disc syndrome L5-S1 with right 
buttocks and thigh radiation, without motor weakness or 
incontinence.  An April 1987 impression was possible 
herniated nucleus pulposus with right leg radiation, but 
without gross motor deficits.  On hospitalization, it was 
noted that he had no significant back problems in the past.  
Examination revealed no problems with his extremities.  He 
received epidural steroid injections and appeared to be doing 
much better.  Continuing treatment into mid-1987 identified 
no focal neurologic deficits, although dysesthesias in the 
right leg were first reported in June 1987.  A November 1988 
thermogram showed decreased temperature in the right leg and 
foot, which might have been in keeping with sympathetic 
dystrophy on the right side.  However, no other focal 
neurologic deficits were seen.  

Private medical records from 1991 show anxiety and 
depression.  He also was seen for blurred vision and weight 
loss of unknown etiology.  

In September and October 1994, he was seen by a non-VA doctor 
for weight loss, malaise, and fatigue of unclear etiology.  
He also had intermittent vertigo and dizziness, which were 
probably secondary to chronic loud engine noises from work.  

In June 1995, he reported headaches, loss of right hand grip, 
and right leg dragging.

On VA examination in January 1997, the examiner noted 
difficulty in making a differential diagnosis.  She indicated 
that she would entertain diagnoses between major depression, 
recurrent with psychosis, schizoaffective disorder or 
impairment of cognitive functions, secondary to head trauma.  
The examiner noted that a PTSD diagnosis would not enter into 
the picture because the veteran had not been exposed to 
traumatic events except in friends' recollections of Vietnam 
events; she noted that the veteran was now assuming the role 
of a Vietnam veteran even though he was not that type of 
veteran.  The examiner also noted the need to rule out 
borderline personality disorder.    

A January 1997 VA CT brain scan showed mild diffuse cortical 
atrophy and some subtle, non-specific periventricular white 
matter lucencies especially around the area of the posterior 
horns of the lateral ventricles.  

On VA examination in January 1997, various diagnostic tests 
(including CT scan and MRI) suggested possible MS.  
Psychological testing showed severe anxiety with concerns 
about losing control and several somatic complaints.  Other 
tests showed impaired right hand performance that was 
attributed to a workplace injury.  The examiner notes that 
the veteran had been very violent, with suicidal and 
homicidal behavior, and had been diagnosed with anxiety 
disorder and depression with anxiety.  The examiner now 
diagnosed severe generalized anxiety disorder; intermittent 
explosive disorder; and borderline personality disorder.  

In February 1997, a non-VA doctor wrote that he had provided 
an initial evaluation of the veteran in December 1996, at 
which time he had diagnosed PTSD.  No other treatment had 
been given.  

The veteran was diagnosed with MS at a VA facility in April 
1997.  On his initial visit for treatment, he reported that 
symptoms had worsened in the last two to three months.  He 
also was seen by a VA social worker, who described symptoms 
of recent homicidal thoughts, conflicts with co-workers, 
self-isolation, sleep problems with nightmares.  

On VA psychological evaluation in May 1997, the veteran 
demonstrated severe amounts of anxiety with concerns about 
losing control and several somatic complaints.  There also 
was evidence of moderate amounts of distress possibly related 
to an event he perceived as being traumatic or past military 
service.  There also was diagnostic evidence of schizotypal 
and borderline personality disorders.  He also exhibited 
cognitive and performance impairments that were similar to 
individuals with a recent onset of MS.

Other records from 1997 and 1998 indicated that symptoms 
started with loss of balance and weakness in the right lower 
extremity.  A June 1997 progress note indicated that the 
veteran reported his symptoms began in the early 1970s and 
were chronically progressive.  

The veteran's mother wrote in October 1997 that he started 
having nervous problems during service.
The veteran underwent VA mental status examination in March 
2000.  Initially, in the examination report, the examiner 
deferred diagnosis.  In an addendum, the examiner noted that 
the difference between a personality diagnosis and other 
psychiatric diagnosis is not clearly defined at times and 
that one may develop into the other.  The examiner opined 
that this case should be considered under one diagnosis 
rather than several.  He stated that the diagnosis and 
treatment during and after the veteran's service currently 
warranted a diagnosis of greater severity than that implied 
with a condition such as anxiety and a personality condition.  
The examiner felt that the veteran is more disturbed at times 
than a personality disorder indicates or implies.  The 
diagnosis was history of schizophrenia.  In another addendum, 
the VA examiner stated that "there is a relationship between 
the several diagnoses."  He opined that the veteran 
described a schizoid withdrawn-type life.  Although the 
veteran was not schizophrenic at present, the examiner felt 
that a diagnosis of schizophrenia warranted consideration.  
Again, the diagnosis was a history of schizophrenia.  

In July 2000, on clarification of his earlier opinion, the 
examiner reviewed the records and stated that the veteran was 
basically an unstable schizoid individual.  The examiner 
wrote:  "In my opinion, the vicissitudes of military service 
aggravated this instability, which manifested itself by a 
psychotic episode . . ."

A private doctor, Michael J. Sergeant, M.D., wrote in July 
2000 that MS is a degenerative condition of the central 
nervous system that can cause disturbances in personality, 
mood, intellectual changes, memory changes, and personality 
changes.  

The veteran's sister, M.S.S., wrote in September 2000 that 
the veteran used to fall and stagger.  She recounted that he 
had dropped a chain saw and cut his leg in 1973.  His mother 
also corroborated the chain saw injury.

The veteran underwent neurological examination for the VA in 
November 2000.  The examiner noted the veteran's account of 
occasional stumbling and falling as far back as 1969, but he 
indicated that there was no mention of extremity problems, 
sensory complaints, or complaints of giving away in the 
claims folder.  He noted the veteran's 1985 fall from a roof, 
with resulting injuries in the lower back and leg and 
diagnosis of lumbar radiculopathy; he was treated with 
therapy and epidural injections.  The examiner diagnosed 
chronic progressive MS.  He noted that while this is a 
chronic progressive disease and can start anywhere between 
the ages of 10 and 50, it is very difficult to determine 
exactly when the veteran started having his complaints.  The 
examiner stated that the claims file made no mention of the 
symptoms that the veteran had mentioned on examination either 
during service or for many years thereafter.  He wrote: 
"According to strict interpretation of the V.A. remand, I 
find no evidence of [MS] occurring while the patient was in 
the military from 1969 to 1970."  

The veteran underwent a general psychiatric examination in 
November 2000.  The examiner noted the veteran's past 
psychiatric history.  The diagnoses were severe generalized 
anxiety disorder; impulse control disorder (intermittent 
explosive disorder); and borderline personality disorder with 
elements of narcissistic and antisocial personality.  

At the request of the RO, in November 2000, the psychiatrist 
clarified that the veteran's service medical records only 
noted a diagnosis of passive-aggressive personality disorder 
with impaired impulse control.  He remarked that the veteran 
was not diagnosed with chronic mental disorder in service, 
and that service connection for a nervous condition had 
therefore been denied in 1998.  

The veteran's brother, S.R.J., wrote in June 2001 that the 
veteran had a tendency to become dizzy and disoriented as far 
back as 1974.

In August 2001, the veteran submitted a lay statement from 
D.A.W., who wrote that he had observed balance and numbness 
problems in the veteran's right leg during their active 
service.  The veteran's mother also wrote that month that the 
veteran had trouble walking and stumbled and fell often 
before being discharged from service.  She opined that stress 
from in-service training may have caused MS.  

At a hearing before a Decision Review Officer (DRO) at the RO 
in February 2002, the veteran testified that his first 
symptoms of MS became apparent during service.  He described 
dragging his feet, stumbling on one occasion, and injuring 
his ankles in parachute jump school in service.  He also 
described treatment in service for migraine headaches, as 
well as other post-service treatment, some of which could not 
be obtained.  He stated that he was first diagnosed with MS 
by the VA in 1997.  He also stated that he had consulted Dr. 
Sergeant only by telephone.

A private neurologist, Bruce E. Bosse, M.D.P.C., wrote in 
March 2002 that he had first treated the veteran that month.  
He wrote that it was possible that the veteran's MS started 
at age 17 as there are childhood forms of MS.  The doctor 
noted reports by the veteran of stumbling at that time, which 
is a possible early manifestation of MS.  On an accompanying 
form letter, the doctor also opined that the MS could have as 
likely as not been caused or aggravated by the veteran's 
active service.  Another private doctor, Noel Hootz, M.D., 
signed a similar form letter in March 2002, also indicating 
that the veteran had been evaluated at his facility and that 
the MS could have as likely as not been caused or aggravated 
by his active service.  

In January 2003, a private doctor, Richard M. Rosenberger, 
M.D., wrote that he had known the veteran during service and 
that he had been treating the veteran for 14 years.  The 
doctor wrote that the veteran had been suffering from 
multiple sclerosis since 1997, "but in hindsight, his 
symptoms date back to 1970 - stumbling, and psychiatric 
problems, which may be connected to his present illness; 
although cause and effect are uncertain, it's as likely as 
not."  

In October 2003, the RO awarded the veteran special monthly 
pension benefits due to the need for aid and attendance.  The 
RO also found the veteran not competent.

II.  Analysis

A.  Veterans Claim Assistance Act of 2000

First, the Board will address VA's duty to notify and assist 
claimants that became effective during the pendency of the 
veteran's appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2003) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable AOJ decision is issued.  Section 3(a) of 
the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  Thus, the Court has summarized in Pelegrini that 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

In this case, the initial unfavorable decisions were made in 
August 1997 and July 1998, that is, before the date of the 
VCAA's enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claims 
informed him of the bases for the decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  Moreover, as the Court mentioned in Pelegrini, 
there is no error in the RO's not providing notice of the 
VCAA's requirements prior to the initial adjudication 
decision where such notice was not mandated at the time of 
the initial adjudication decision.  Id., 18 Vet. App. at 120.  

The Board also concludes that any defect that may exist with 
regard to the timing of the VCAA notice to the veteran was 
harmless because of the extensive, thorough, and informative 
notices provided to him throughout the adjudication of this 
claim.  The thorough notices of all matters required by the 
VCAA and its regulatory progeny have cured any such defect.  
The RO sent the veteran statements of the case (SOCs) in 
January 1998 (psychiatric disorders) and July 2002 (MS) and 
supplemental statements of the case (SSOCs) in July 2002 
(psychiatric disorders) and March 2003 (both issues).  These 
documents discussed the evidence considered and the pertinent 
laws and regulations, including provisions of the VCAA and 
the reasons for the RO's decision.  There can be no harm to 
the veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  Thus, the 
VA has satisfied its "duty to notify" the veteran.

Through discussions in correspondence, the rating decisions, 
the SOCs, and the SSOCs, the VA has informed the veteran of 
the evidence necessary to substantiate his claims.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent identified medical records 
have been obtained.  At his February 2002 DRO hearing, the 
veteran referred to non-VA treatment from the 1960s onward.  
Aside from the records which the veteran described as 
destroyed or unavailable, all of the identified records have 
been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  In addition, VA has 
obtained several examinations.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.    


B.  Claims for service connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

1.  Acquired psychiatric disorder

The Board notes that the RO apparently reopened the claim 
involving a nervous condition, based on new and material 
evidence.  The RO had denied that claim in a final decision 
in July 1971.  The Board does not disagree with the reopening 
and will review the claim on a de novo basis.  See 
38 U.S.C.A. § 5108 (West 2002). 

The veteran's service medical records show no relevant 
psychiatric findings when he was examined in connection with 
his entrance into service in 1969.  They obviously show 
psychiatric symptoms in-service (characterized then as a 
manifestation of a personality disorder).  The fundamental 
question now is whether there is any link between these in-
service symptoms and current psychiatric disability.  
Although this question does not appear to have been directly 
and clearly addressed by competent medical authority, 
considering the veteran's psychiatric history as described 
above and resolving reasonable doubt in the veteran's favor, 
the Board considers the March 2000 VA examination report and 
its addendum to satisfactorily express a link between the 
veteran's in-service symptoms and his current psychiatric 
disorder, namely generalized anxiety disorder with history of 
schizophrenia.  Accordingly, a basis upon which to establish 
service connection for this disorder has been presented, and 
to this extent the appeal is granted.  


2.  Multiple Sclerosis

In addition to other applicable provisions described above, 
service connection will be rebuttably presumed for multiple 
sclerosis if it is manifest to a compensable degree within 
seven years after active service.  38 U.S.C.A. §§ 1101(3), 
1112(a)-(b), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, there is no evidence of an MS diagnosis in the 
veteran's service medical records or for many years 
thereafter.  The initial diagnosis was in 1997, after several 
evaluations and tests were performed at a VA facility.  

As the factual background above shows, the veteran has 
experienced various workplace injuries, according to the 
available medical records that are from the 1980s into the 
1990s.  Many of these injuries have involved falls or 
injuries and lacerations.  However, it was not until 1988 
that there was any mention of any focal neurological 
deficits, and at that time, there only was thermographic 
evidence of sympathetic dystrophy involving the right lower 
extremity. 

The veteran has submitted statements in support of this claim 
from several non-VA doctors: Drs. Bosse, Hootz, and 
Rosenberger.  Some of those statements were submitted on form 
letters, and they contain language that was apparently 
provided to the doctors.  As such, it is questionable whether 
there was an independent review of the evidence.  Moreover, 
that part of those statements which address a link between 
symptoms purportedly present in service (or shortly 
thereafter) and current disability are exceedingly vague.  
Stating MS "could have as likely as not been caused or 
aggravated by the veteran's active duty service time," 
(emphasis added) says nothing more than its possible there's 
a 50/50 chance MS was caused or aggravated by service.  Of 
course this is true, but it hardly rises to the level of 
competent medical evidence placing the question at issue in 
relative equipoise.  

The comment by Dr. Rosenberger is likewise unpersuasive.  He 
first remarks that the veteran's stumbling and psychiatric 
problems in 1970 may be connected to his present illness, but 
the goes on to say it is as likely as not they are related.  
Thus, he first essentially states he does not know if there 
is a connection, but then, without any rationale, offers that 
the likelihood of a connection is 50/50.  Clearly, this is 
speculative and as with the statements by Dr. Bosse and Dr. 
Hootz, this statement is not considered sufficient to link 
the onset or presence of MS to the veteran's period of 
service or 7 years thereafter.  See also Obert v. Brown, 5 
Vet.App. 30, 33 (1993)  (doctor's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative).  

In this regard, the veteran's representative pointed out the 
service separation examination was apparently performed by 
this same doctor, (Rosenberger) and the service medical 
records appear to confirm this.  However, a review of the 
examination and medical history signed by Dr. Rosenberger in 
1970 reflects joint pains, but not stumbling or falling, as 
noted in the 2003 statement.  Thus, it appears that the 
symptoms that form the basis of Dr. Rosenberger's 2003 
comment were provided solely by the veteran and are not shown 
in contemporaneous records.  This further diminishes the 
probative value of Dr. Rosenberger's comments.   

Further, the VA progress note indicating the onset of MS 
symptoms in the 1970s was simply a transcription of the 
veteran's comments.  This is not competent medical evidence.  
In addition, while records from a private doctor from the 
1980s show treatment for various cuts, falls, and injuries, 
there was never any suggestion that any of those injuries 
were precipitated by imbalance, weakness, or any other 
factors that would suggest the earliest onset of MS.  

The veteran has also submitted several statements from family 
relatives and a fellow soldier.  The fellow soldier states 
that he observed the veteran's balance and lower extremity 
numbness in service.  The Board notes that the lay statements 
are acceptable only as evidence of observed symptoms, not of 
medical diagnoses or opinion.  See Falzone v. Brown, 8 Vet. 
App. 398, 403, (1995) (lay statements relating to continuity 
of symptomatology were material to an issue); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Even so, many of 
these statements of observed symptoms describe events that 
appear to be no more than accidents.  

Even accepting the various statements from family relatives 
and one fellow soldier regarding the veteran's stumbling and 
falling in and after service, none of the medical opinions 
from Drs. Bosse, Hootz, or Rosenberger accounts for the 27-
year gap between the reported first symptoms and the eventual 
diagnosis in 1997.  As almost every doctor has indicated in 
this case, MS is a chronically progressive disease.  However, 
when MS was diagnosed by the VA in 1997, the veteran reported 
that the symptoms had worsened only in the last few months.  
It is not unreasonable to conclude that a chronically 
progressive disease that is alleged to have developed over 27 
years would have demonstrated at least some complaints and 
recorded symptoms showing progressive deterioration over the 
years.  In this case, the Board finds no such progressively 
worsening symptoms that date all the way back to the 
veteran's separation from service in 1970 or in the seven-
year period thereafter.

The Board finds more persuasive and probative the VA 
neurological examination that was conducted in November 2000.  
This examination involves specialized expertise in the field 
of neurology, which is entirely relevant to MS.  Also, this 
examination involved a thorough review of the entire 
evidence, including the veteran's statements and the entire 
available medical history up to that point.

The veteran and his representative contend that this 
examination was too limited because it appeared to involve 
only "strict interpretation" of a remand from the Board and 
because it only indicated that there was no evidence of MS in 
service without regard to the possibility of symptoms in 
service or shortly thereafter that eventually matured into MS 
in 1997.  However, the Board finds that the examination 
report actually does address the possibility of a 
relationship of MS to any earlier symptoms.  In fact, the 
examiner commented that the evidence did not corroborate the 
existence of any extremity problems or sensory complaints as 
far back as 1969.  At the same time, he noted the earliest 
evidence of lumbar radiculopathy in 1985.  Indeed, the 
examiner noted that MS may occur anytime between the ages of 
10 and 50 and that it is very difficult to determine when the 
veteran started having his complaints.  Bearing this caution 
in mind, the examiner simply was unable to identify any 
pertinent complaints that could show early symptoms of MS in 
service or for many years thereafter (and certainly more than 
seven years thereafter).

The Board notes Dr. Sergeant's July 2000 statement that MS 
can cause disturbances in personality, mood, intellectual 
changes, memory changes, and personality changes.  However, 
this statement does not appear to have been written with any 
specific reference to the veteran's specific psychiatric 
diagnoses or MS; it is a very general and open-ended 
statement.  Moreover, the veteran indicated at his DRO 
hearing that he has only spoken with Dr. Sergeant by 
telephone.  Indeed, Dr. Sergeant's 2000 letter does not 
indicate that he actually reviewed the veteran's specific 
medical situation. 

In view of the foregoing, the Board concludes that the 
greater weight of the evidence is against the conclusion that 
MS was incurred in service, or within 7 years of service 
discharge, or was aggravated by service.  Accordingly, a 
basis upon which to grant service connection for MS has not 
been presented, and the appeal in this regard is denied.  


ORDER

Service connection for generalized anxiety disorder with 
history of schizophrenia is granted.

Service connection for multiple sclerosis is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



